          Case 1:21-cv-00281-PB Document 21 Filed 07/21/21 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


SCCY Industries, LLC

     v.                                         Case No. 21-cv-281-PB
                                                Opinion No. 2021 DNH 113
Pragmatic Consulting, Inc.


                            MEMORANDUM AND ORDER

     This case arises from a contract that SCCY Industries, LLC

entered into with Pragmatic Consulting, Inc.           SCCY sued

Pragmatic and Pragmatic responded with a series of

counterclaims.      SCCY has moved to dismiss two of those

counterclaims — one for unjust enrichment and one for quantum

meruit.

                                I.    BACKGROUND

     Pragmatic agreed to provide consulting services to SCCY

pursuant to a document the parties refer to as the "Epicor ERP

Consulting Contract Agreement" ("Agreement").            The Agreement

incorporates by reference an "Assessment Report" that Pragmatic

prepared to describe the scope of work to be provided pursuant

to the Agreement.       The Agreement authorizes Pragmatic to bill

for both consulting services incurred "in accordance with" the

Assessment Report and certain expenses incurred while performing

covered consulting services.         The Agreement also states that

Pragmatic will be paid for expenses incurred "outside the scope
          Case 1:21-cv-00281-PB Document 21 Filed 07/21/21 Page 2 of 3



of normal operations" only if they are approved in advance by

SCCY.

                                II.   ANALYSIS

        Pragmatic's unjust enrichment and quantum meruit claims are

based on the premise that Pragmatic performed valuable services

for SCCY in addition to the services covered by the Agreement.

SCCY suggests that these claims cannot succeed because the

subject of the claims is governed by an enforceable contract.            I

disagree.

        Although SCCY supports its argument by citing the clause in

the Agreement that prohibits Pragmatic from recovering for

expenses "incurred outside the scope of normal operations"

unless they are approved in advance by SCCY, that provision is

not controlling because Pragmatic is seeking to recover for

consulting services rather than expenses.           SCCY's reliance on

Axenics, Inc. v. Turner Construction Co., 164 N.H. 659, 670

(2013) is also misplaced because the New Hampshire Supreme Court

held in that case that the plaintiff could not recover on an

unjust enrichment theory for services that were covered by a

contract.     In the present case, in contrast, Pragmatic's unjust

enrichment and quantum meruit claims are based on its contention

that it provided valuable services to SCCY that were not covered

by the Agreement.




                                       2
          Case 1:21-cv-00281-PB Document 21 Filed 07/21/21 Page 3 of 3



        SCCY also complains that the unjust enrichment and quantum

meruit claims are not sufficiently developed to withstand a

motion to dismiss.       While it is unlikely that either claim will

survive a properly supported motion for summary judgment unless

additional facts are developed during discovery, the claims as

pleaded are minimally sufficient to state plausible claims for

relief.     Accordingly, I deny SCCY's motion to dismiss (doc. no.

15).1

        SO ORDERED.


                                           /s/ Paul J. Barbadoro
                                           Paul J. Barbadoro
                                           United States District Judge

July 21, 2021

cc:     Counsel of Record




1 I determined after reviewing the pleadings that no purpose
would be served by holding oral argument on the motion.
Accordingly, the hearing on the motion is cancelled.


                                       3
